DETAILED ACTION
	For this Office action, Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. Applicant has amended independent Claims 1 and 10 to further require that each fluid treatment device is configured to remove a different contaminant from the fluid, and Claim 1 has been further amended to require both a rate of loss of fluid treatment efficiency of each of the at least one point-of-use or point-of-entry fluid treatment device and an operational lifetime impact of constituents within the fluid on each of the at least one point-of-use or point-of-entry fluid treatment devices.  Applicant further argues that the cited prior art does not disclose these limitations.  Upon further consideration of the amendment itself, the examiner respectfully disagrees.  Claims 1 and 10 have been amended to recite “each fluid treatment device”, but the claim only requires “at least one” fluid treatment device; therefore, a new ground of rejection under 35 U.S.C. 112(b) concerning whether a plurality of fluid treatment devices are required or only one (at least one…).  If only one is required, then the grounds of rejection of the prior office action are maintained since Astle (US Pat Pub. 2006/0060512; the primary reference in the grounds of rejection over prior art) removes at least one contaminant (Paragraph [0061]; see filter cartridge).  If multiple fluid treatment devices are required in the claim, then Astle still reads on this limitation (Figure 24; Paragraph [0084]; as detailed below).  To overcome these grounds of rejection, the claim should be amended to provide further detail on what contaminants may be removed via the fluid treatment device or devices.  Regarding the additional limitations amended into Claim 1 (but not Claim 10), see the advisory action mailed 22 April 2022 and the arguments regarding Wolfe et al. (herein referred to as “Wolfe”, US Pat Pub. 2010/0204924).  The reference has been applied to the new grounds of rejection over Claim 1 and its dependents.  For these reasons, the grounds of rejection are either maintained or updated in view of the amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Both of Claims 1 and 10, upon which the remaining claims are respectively dependent, have been amended to recite “each fluid treatment device being configured to remove a different contaminant from the fluid”; however, the claims as amended only require “at least one” fluid treatment device.  The inconsistency in the claim language renders the claims indefinite, as the claims are unclear on whether they require a plurality of fluid treatment devices (the amended claim language) or a single fluid treatment device (“at least one…”) to read on the claim.  Applicant is urged to address this issue in the response to this office action, wherein an amendment clarifying this inconsistency will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume only one fluid treatment cartridge is required to read on the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Astle, US Pat Pub. 2006/0060512, in view of Story, US 6146524, and Wolfe et al. (herein referred to as “Wolfe”, US Pat Pub. 2010/0204924).
 Regarding instant Claim 1, Astle discloses a method of managing operation and service provision of a point-of-use or point-of-entry fluid treatment arrangement for providing treated fluid to at least one end user, wherein the point-of-use or point-of-entry fluid treatment arrangement comprises a fluid supply source provided by an operator, at least one fluid outlet for proving fluid to an end user, in which the at least one fluid outlet is in fluid communication with and spaced downstream from a point of supply of the fluid supply source, at least one point-of-use or point-of-entry fluid treatment device located at or adjacent a corresponding fluid outlet, each fluid treatment device being configured to remove a different contaminant from the fluid, at least one control module in communication with a server arrangement and a corresponding at least one fluid outlet (Figure 1; Figure 20; Figure 24; Paragraph [0061]; Paragraph [0075]; Paragraph [0082]; Paragraph [0084]; computer terminal 825 and wireless communication provide a server arrangement for controller/logic device 1030 serve as control module in communication with computer terminal/server arrangement; drip mode/bypass and solenoid valve provide a corresponding fluid outlet in communication with the controller/logic device 1030; fluid treatment device may comprise one fluid treatment cartridge or a plurality of filtration cartridges on a manifold 1048a-c), and at least one communication unit (Abstract; Figure 1; Figure 20; Paragraph [0005]; Paragraphs [0050]-[0053]; Paragraph [0075]; fluid treatment system 10 with treatment cartridge 14 that treats fluid in an application such as a household appliance; source being household water mains, point of use and outlet being appliance associated with filter cartridge 14; user provides source through fluid supply line 18a and provides fluid outlet at 20a; communication may be provided to remote computer location 825 via connector head 816), the method comprising receiving information of the fluid supply source obtained at a location associated with the fluid supply source (Paragraph [0005]; Paragraph [0017]; Paragraph [0075]; water quality information for given water is provided to logic device at the appliance/point of supply location); receiving fluid output flow measurements from at least one sensing module at or adjacent one or more of the fluid treatment device and/or the at least one fluid outlets (Figure 1; Figure 20; Paragraph [0055]; flow meter 34 for detecting flow of fluid exiting the cartridge 14); receiving fluid treatment properties of the at least one point-of-use or point-of-entry fluid treatment device (Figures 1-3; Paragraph [0055]; Paragraph [0057]; monitoring device 12 receives flow and pressure data from respective meters/transducers to make determination of expected treatment life of cartridge 14); calculating each individual service point of each point-of-use or point-of-entry fluid treatment device based on the fluid quality information of the fluid supply source, the fluid output flow measurements from a sensing module at or adjacent a corresponding fluid outlet, and the fluid treatment properties of the corresponding point-of-use or point-of-entry fluid treatment device (Figures 1-3; Figure 20; Paragraph [0055]; Paragraph [0057]; Paragraph [0075]; monitoring device 12 receives flow and pressure data from respective meters/transducers to make determination of expected treatment life of cartridge 14, wherein monitoring device can be remote monitoring device 812); in which calculating each individual service point comprises determining a rate of loss of fluid treatment efficiency of each of the at least one point-of-use or point-of-entry fluid treatment device (Figure 2; Figure 3; Paragraphs [0055]-[0057]; monitoring device calculates predicted life expectancy and displays information to a user, life-expectancy calculated based on sensed/measured pressure drop from pressure transducer 32 which is an indication of efficiency of cartridge 14); activating the at least one control module to restrict fluid supply to a corresponding point-of-use or point-of-entry fluid out when a predicted service point of the corresponding fluid treatment device has been reached (Paragraph [0082]; see that the controller/logic device can initiate a drip mode or bypass based on the determination of the expiration of the filter cartridge); and communicating each individual service point of the at least one point-of-use or point-of-entry fluid treatment device to at least one communication unit (Figures 1-3; Figure 20; Paragraph [0055]; Paragraph [0057]; Paragraph [0075]; monitoring device 12 receives flow and pressure data from respective meters/transducers to make determination of expected treatment life of cartridge 14, wherein monitoring device can be remote monitoring device 812).
However, while Astle suggests fluid quality is a processing parameter for the treatment method (Paragraph [0017]), the reference is silent on received fluid quality information of the fluid supply source obtained at a location between the fluid supply source and a point of supply to the at least one fluid treatment device.
Story discloses a multi-stage ozone injection water treatment system in the same field of endeavor as Astle, as it solves the mutual problem of treating water for consumption via filtration (Abstract; Col. 7, Lines 31-50; see pre-filtering sub-system).  Story further discloses wherein the system receives fluid quality information at a location between the fluid supply source and a point of supply to at least one fluid treatment device (Col. 7, Lines 31-50; TDS monitor 302 upstream of filter element 290), for the purpose of providing information on water quality while also monitoring filter performance (Col. 7, Lines 31-50).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid quality information of the fluid supply source as disclosed in Astle by including the fluid quality information between the fluid supply source and a point of supply to the at least one fluid treatment device as taught by Story because Story discloses such monitored information provides data regarding the water quality and data that may be used to monitor filter performance (Astle, Paragraph [0017]; Story, Col. 7, Lines 31-50).  
However, the combined references are silent on the calculating of each individual service point comprising determining an operational lifetime impact of constituents within the fluid on each of the at least one point-of-use or point-of-entry fluid treatment devices.  
Wolfe discloses a system for remote monitoring of fluid quality and treatment in the same field of endeavor as the combined references, as it solves the mutual problem of monitoring the operation of a fluid treatment system (Abstract).  Wolfe further discloses the determination of an operational lifetime impact of constituents/contaminants within the fluid on at least one point-of-use fluid treatment device for the benefit of providing advanced notice to determine appropriate actions to lessen the impact of the constituents downstream in the fluid treatment or use (Paragraph [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the calculation of the individual service points of Astle by further comprising determining an operational lifetime impact of constituents within the fluid on each of the at least one point-of-use or point-of-entry fluid treatment devices as taught by Wolfe because Wolfe discloses such a determination provides advanced notice to determine appropriate actions to lessen the impact of the constituents downstream in the fluid treatment or use (Wolfe, Paragraph [0046]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose in which calculating each individual service point comprises determining the remaining fluid treatment capacity of each of the at least one point-of-use or point-of-entry fluid treatment device (Astle, Figures 1-3; Paragraph [0057]; calculated value comprises life, or remaining capacity of the cartridge).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the method further comprises communicating a first alert signal to the at least one communication unit, the first alert signal being indicative that a fluid treatment device is approaching its individual service point (Astle, Figures 1-3; Figure 20; Paragraph [0057]; Paragraph [0075]; monitoring device 12/812 or computer 825 would provide an alert when filter is approaching end of service life as shown in Figure 3).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the method further comprises restricting fluid supply to and/or diverting fluid supply away from the corresponding point-of-use or point-of-entry fluid treatment device and/or fluid outlet when the service point of the corresponding fluid treatment device is reached (Astle, Paragraph [0082]; solenoid inlet valve may be used to block flow to the cartridge upon detection of an unfavorable cartridge condition).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the method comprises collecting a historic fluid treatment performance data record for each fluid output, the historic fluid treatment performance data record comprising fluid output flow measurements at the corresponding fluid output (Astle, Figures 1-3; Figure 20; Paragraph [0056]; Paragraph [0057]; Paragraph [0075]; computer may download cartridge performance data, which would include flow rate data as measured); and calculating each individual service point of the at least one point-of-use or entry fluid treatment device based on the corresponding historic fluid treatment performance data record (Figures 1-3; Figure 20; Paragraph [0056]; Paragraph [0057]; Paragraph [0075]; computer terminal 825, monitoring device 812, and connector head 816, historic cartridge performance data can be analyzed and instructions uploaded to the cartridge and monitoring device based on said data).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the fluid quality information comprises fluid contamination concentrations (Story, Col. 7, Lines 31-50; total dissolved solids monitor 302 provides fluid contamination concentrations).  
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the fluid quality information comprises at least total dissolved solids (TDS) in the fluid supply source (Story, Col. 7, Lines 31-50; total dissolved solids monitor 302).  
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose comprising communicating a second alert signal to the at least one communication unit, the second alert signal being indicative of one or more of: the total dissolved solids within the fluid supply source (Story, Col. 7, Lines 31-50; Astle, Paragraph [0075]; computer terminal 825 of Astle would further download performance data with respect to TDS monitor).
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose comprising a third alert signal to the at least one communication unit, the third alert signal being indicative of at least one detrimental constituent within the fluid (Astle, Figure 2; Paragraph [0061]; upon detection of expired filter, unfiltered water alert is shown, which would comprise a detrimental constituent within the fluid).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Astle, US Pat Pub. 2006/0060512, in view of Story, US 6146524.
Regarding instant Claim 10, Astle discloses a fluid treatment system for managing a fluid treatment arrangement comprising a fluid supply source provided by an operator, at least one fluid outlet in fluid communication with and spaced downstream of the fluid supply source, in which the or each fluid outlet provides fluid to an end user, and at least one point-of use or entry fluid treatment device located at or adjacent a corresponding fluid outlet, each fluid treatment device being configured to remove a different contaminant (Abstract; Figure 1; Figure 20; Figure 24; Paragraph [0005]; Paragraphs [0050]-[0053]; Paragraph [0061]; Paragraph [0075]; Paragraph [0082]; Paragraph [0084]; fluid treatment system 10 with treatment cartridge 14 that treats fluid in an application such as a household appliance; source being household water mains, point of use and outlet being appliance associated with filter cartridge 14; user provides source through fluid supply line 18a and provides fluid outlet at 20a; communication may be provided to remote computer location 825 via connector head 816; computer terminal 825 and wireless communication provide a server arrangement for controller/logic device 1030 serve as control module in communication with computer terminal/server arrangement; drip mode/bypass and solenoid valve provide a corresponding fluid outlet in communication with the controller/logic device 1030; fluid treatment device may comprise one fluid treatment cartridge or a plurality of filtration cartridges on a manifold 1048a-c), obtaining fluid quality information of the fluid supply source (Paragraph [0005]; Paragraph [0017]; Paragraph [0075]; water quality information for given water is provided to logic device at the appliance/point of supply location); at least one second sensing module, wherein the or each second sensing module is located at or adjacent a corresponding fluid outlet, wherein the or each second sensing module is operable to obtain fluid output flow measurements of a corresponding fluid outlet (Figure 1; Figure 20; Paragraph [0055]; flow meter 34 for detecting flow of fluid exiting the cartridge 14); a server arrangement communicably coupled to a first and at least one second sensing modules, wherein the server arrangement is operable to calculate the or each individual service point of the at least one point-of-use or entry fluid treatment device based on a rate of loss of fluid treatment efficiency of each of the at least one point-of-use or point-of-entry fluid treatment device (Figure 2; Figure 3; Paragraphs [0055]-[0057]; monitoring device calculates predicted life expectancy and displays information to a user, life-expectancy calculated based on sensed/measured pressure drop from pressure transducer 32 which is an indication of efficiency of cartridge 14); at least one control module in communication with the server arrangement and a corresponding at least one fluid outlet, in which the server arrangement is operable to activate a control module to restrict a fluid supply a corresponding point-of-use or point-of-entry fluid outlet when a predicted service point of the corresponding fluid treatment device has been reached (Figure 1; Figure 20; Paragraph [0075]; Paragraph [0082]; computer terminal 825 and wireless communication provide a server arrangement for controller/logic device 1030 serve as control module in communication with computer terminal/server arrangement; drip mode/bypass and solenoid valve provide a corresponding fluid outlet in communication with the controller/logic device 1030; see that the controller/logic device can initiate a drip mode or bypass based on the determination of the expiration of the filter cartridge); and at least one communication unit operable communicate each individual service event point of the at least one fluid treatment device to one or more of the operator and/or the or each end user (Figures 1-3; Figure 20; Paragraph [0055]; Paragraph [0057]; Paragraph [0075]; monitoring device 12 receives flow and pressure data from respective meters/transducers to make determination of expected treatment life of cartridge 14, wherein monitoring device can be remote monitoring device 812 with computer 825, which would provide messaging to at least the operator).  
However, while Astle suggests fluid quality is a processing parameter for the treatment method (Paragraph [0017]), the reference is silent on a first sensing module located at a location at or between the fluid supply source and the point of supply of the fluid supply source, wherein the first sensing module is operable to obtain fluid quality information of the fluid supply source.  
Story discloses a multi-stage ozone injection water treatment system in the same field of endeavor as Astle, as it solves the mutual problem of treating water for consumption via filtration (Abstract; Col. 7, Lines 31-50; see pre-filtering sub-system).  Story further discloses a sensor system module at a location between the fluid supply source and a point of supply of the fluid supply source, wherein the sensing module is operable to obtain fluid quality information of the fluid supply source (Col. 7, Lines 31-50; TDS monitor 302 upstream of filter element 290), for the purpose of providing information on water quality while also monitoring filter performance (Col. 7, Lines 31-50).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid quality information of the fluid supply source as disclosed in Astle by including the second sensing module providing water quality information at a location between the fluid supply source and the point of supply as taught by Story because Story discloses such monitored information provides the controller with data regarding the water quality and data that may be used to monitor filter performance (Astle, Paragraph [0017]; Story, Col. 7, Lines 31-50).  
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the server arrangement further comprises a first alert mechanism operable to further communicate a first alert signal to the at least one communication unit, the first alert signal being indicative that a fluid treatment device is approaching its individual predicted service point (Astle, Figures 1-3; Paragraph [0057]; calculated value comprises life, or remaining capacity of the cartridge).
	Regarding instant Claim 12, Claim 10, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose at least one control module, in which each control module is in communication with the server arrangement and a corresponding at least one fluid outlet, in which the server arrangement is operable to activate a control module order to restrict fluid supply to and/or divert fluid supply away from a corresponding fluid outlet when the corresponding predicted service point of the corresponding fluid treatment device has been reached (Astle, Paragraph [0082]; solenoid inlet valve may be used to block flow to the cartridge upon detection of an unfavorable cartridge condition).  
	Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose comprising a calculation module operable to calculate individual service points of the at least one point-of-use or point-of-entry fluid treatment devices based on a record of collected historic fluid treatment performance data (Astle, Figures 1-3; Figure 20; Paragraph [0056]; Paragraph [0057]; Paragraph [0075]; computer may download cartridge performance data, which would include flow rate data as measured); and calculating each individual service point of the at least one point-of-use or entry fluid treatment device based on the corresponding historic fluid treatment performance data record (Figures 1-3; Figure 20; Paragraph [0056]; Paragraph [0057]; Paragraph [0075]; computer terminal 825, monitoring device 812, and connector head 816, historic cartridge performance data can be analyzed and instructions uploaded to the cartridge and monitoring device based on said data).
Regarding instant Claim 14, Claim 10, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the server arrangement further comprises a second alert mechanism operable to further communicate a second alert signal to the at least one communication unit, the second alert signal being indicative that a fluid contamination level exceeds a predetermined maximum threshold fluid contamination level (Story, Col. 7, Lines 31-50; Astle, Paragraph [0017]; Paragraph [0075]; computer terminal 825 of Astle would further download performance data with respect to TDS monitor; TDS monitors level of contamination, including levels above quality standards).
Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the server arrangement further comprises a third alert mechanism operable to further communicate a third alert signal to the at least one communication unit, the third alert signal being indicative of the presence of at least one detrimental constituent within the fluid (Astle, Figure 2; Paragraph [0061]; upon detection of expired filter, unfiltered water alert is shown, which would comprise a detrimental constituent within the fluid).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/04/2022